[Cite as Lawton v. Howard, 2014-Ohio-2660.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Norman H. Lawton,                              :

                Plaintiff-Appellant,           :                    No. 13AP-878
                                                                (C.P.C. No. 12CVH-04-5403)
v.                                             :
                                                                (REGULAR CALENDAR)
Katherine A. Howard,                           :

                Defendant-Appellee.            :


                                         D E C I S I O N

                                    Rendered on June 19, 2014


                Norman H. Lawton, pro se.

                Sowald, Sowald, Anderson & Hawley, and Robert B. Hawley
                II, for appellee.

                  APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Plaintiff-appellant, Norman H. Lawton ("Lawton"), appeals from the
October 3, 2013 judgment of the Franklin County Court of Common Pleas dismissing
Lawton's complaint upon the motion of defendant-appellee, Katherine A. Howard
("Howard"). For the reasons that follow, we affirm the judgment of the trial court.
I. Facts and Procedural History
        {¶ 2} On March 6, 2006, Howard filed in the Franklin County Court of Common
Pleas, Division of Domestic Relations, a complaint for divorce from Lawton. See Howard
v. Lawton, 10th Dist. No. 07AP-603, 2008-Ohio-767, ¶ 2. On May 2, 2006, the trial court
ordered Howard to pay temporary spousal support to Lawton by maintaining medical
insurance for Lawton and to pay the mortgage, taxes, insurance, and utilities for the
marital residence. On October 25, 2006, Lawton moved for additional temporary spousal
support, claiming that Howard "owed him $102,528 for caring for Howard's daughter,
$50 for repair of a broken light fixture, $1,160.41 for repair of the air conditioning unit,
No. 13AP-878                                                                              2

and $9.61 for gasoline used to power the lawn mower." Id. at ¶ 4. The trial court ordered
Howard to reimburse only for the expenses related to the repair of the air conditioner. On
July 13, 2007, the trial court issued a judgment and decree of divorce, granting Lawton
spousal support in the amount of $500 per month for two years, payable in a lump sum of
$12,000.
      {¶ 3} Lawton appealed from the July 13, 2007 judgment, asserting that the trial
court erred in relevant part by denying him spousal support and compensation for caring
for Howard's daughter in the years prior to the filing for divorce. We affirmed the
judgment of the trial court, finding that the trial court acted within its discretion in
awarding Lawton spousal support. Additionally, we found that R.C. 3105.18 did not
entitle Lawton to compensation for childcare he allegedly provided during the marriage.
      {¶ 4} In June 2008, the trial court found Lawton to be in contempt of its July 13,
2007 order and awarded to Howard a percentage of the attorney fees she incurred as a
result of defending herself against baseless pleadings and prosecuting her contempt
action. See Howard v. Lawton, 10th Dist. No. 08AP-548, 2009-Ohio-639, ¶ 3. Upon
appeal, we affirmed the judgment of the trial court, finding that it did not abuse its
discretion by finding Lawton in contempt. Id.
      {¶ 5} On April 26, 2012, Lawton filed in the Franklin County Court of Common
Pleas, General Division, a complaint against Howard. On July 19, 2012, Howard filed a
motion to dismiss Lawton's complaint under Civ.R. 12(B)(1) and (6), or in the alternative
to request a more definite statement under Civ.R. 12(E). On October 3, 2013, the trial
court granted Howard's motion to dismiss under Civ.R. 12(B)(1) and (6).
II. Assignments of Error
      {¶ 6} Lawton timely appeals, assigning the following four errors:
             I. The trial court should have granted the valid complaint
             referring to Rules of Civil Procedure R 12 Defense and
             objections … (B) How presented (1) lack of jurisdiction over
             the Subject matter (6) failure to state a claim upon which
             relief can be granted that was wrongly decided by abuse of
             discretion and non compliance of law.

             II. The trial court should have adjudicated the civil criminal
             matter having valid founded charges of common law fraud, all
             elements required by Ohio law, and right to claim for relief
             sought specified and presented evidence by defendant that
No. 13AP-878                                                                 3

           money still owed and promise to pay in letter dated
           September 28, 2007 for the amount of $8000.00 having
           notice been given on November 19, 2009 during court recess
           in front of the representing attorney and the plaintiff
           approximately 10 AM outside end of hall courtroom 373
           South High Street Columbus, Ohio, and certified letter mailed
           March 28, 2012 accepted to facts that money owed and filing
           of complaint for tort judgment following no action within 30
           days specific facts and amount of $8000.00 for which the trial
           court has jurisdiction by original jurisdiction RC 2931.03 and
           RC 2305.09. a four year tort claim supported by grounds of
           fraud (C) and filed within the four year discovery time limit.

           III. The trial court should have adjudicated a fraudulent claim
           of contract of marriage performed under false pretenses,
           sham marriage having been completed divorce proceedings
           with a motive of not a "real marriage" but a motive to further
           the defendant's (her) occupational therapist career and
           benefit of gain of money by termination of marriage licensed
           in State of Florida Orange County on September 27, 1997 at
           Redeemer Lutheran Church 3377 Aloma Avenue Winter Park
           Florida officiated by Rev. David J. Nixon and filed with
           Orange County Court that ended in unexpected divorce on
           July 19, 2006 decree Franklin County Court of Common Pleas
           Domestic Relations Columbus, Ohio Judge June Galvin
           presiding having all required elements to satisfy Ohio law
           under jurisdiction of RC 2931.03 violating Ohio civil criminal
           law RC 2921.13 and completed requirements to correct
           interstate impediments State Florida statute law and to
           correct false identity defendant contract under false pretenses
           and inform federal agencies of retirement benefit fraud.

           IV. The trial court should have adjudicated a claim of theft
           and aggravated theft of money for services completed in
           entirety fraud under RC 2305.09, four year tort (C) supported
           by grounds of fraud for breach of contract with all required
           elements of duty necessary (RC 3103.03 (D)), contract and
           money owed with defendant being informed of money still
           owed, face to face initiated by the defendant, both parties of
           sound mind, at approximately 6 PM on November 8, 2000 in
           the residence kitchen of 2750 Mc Vey Blvd West Columbus,
           Ohio to perform domestic services-adult child care services at
           her same residence with documented detail specific dates,
           times, hours, tasks commencing henceforth mutually agreed
           November 8, 2000 and unexpected ending upon the notice of
           divorce complaint received March 9, 2006 having completed
           the contract and no further responsibilities but receiving no
No. 13AP-878                                                                             4

                money allowable payment by law, mutual agreement for
                defendant's custody minor child Jennifer Lynn Howard born
                August 10, 1992 contract facts documented in case 06 DR
                1051 and 12 cv 5403 records satisfying all requirements for
                relief of reasonable rate of money researched comparable
                three child care businesses within the same area, same time
                doing the same services for the same age child and acceptable
                to the plaintiff and by rights entitled claim for relief
                settlement having completed the contract.
(Sic passim.)
       {¶ 7} Because Lawton's assignments of error are interrelated, we will address
them jointly. Although the arguments raised in Lawton's pro se brief are difficult to
discern, he essentially contends the trial court erred by dismissing his complaint, as he
claims he asserted causes of action sufficient to survive Howard's motion to dismiss.
Howard responds that the trial court properly granted her motion to dismiss because the
trial court lacked subject-matter jurisdiction, and Lawton's complaint failed to state a
claim upon which relief can be granted. We first examine whether dismissal was proper
under Civ.R. 12(B)(1).
       {¶ 8} When presented with a motion to dismiss for lack of subject-matter
jurisdiction under Civ.R. 12(B)(1), a trial court must determine whether the complaint
states any cause of action cognizable in the forum. Interim Healthcare of Columbus, Inc.
v. Ohio Dept. of Adm. Servs., 10th Dist. No. 07AP–747, 2008-Ohio-2286, ¶ 7. A trial court
is not constrained to the allegations of the complaint when determining subject-matter
jurisdiction under Civ.R. 12(B)(1) and may consider other pertinent material without
converting the motion into a motion for summary judgment. Washington Mut. Bank v.
Beatley, 10th Dist. No. 06AP-1189, 2008-Ohio-1679, ¶ 9, citing Southgate Dev. Corp. v.
Columbia Gas Transmission Corp., 48 Ohio St.2d 211 (1976), paragraph one of the
syllabus. An appellate court reviews de novo the dismissal of a complaint for lack of
subject-matter jurisdiction under Civ.R. 12(B)(1). Id.
       {¶ 9} The General Assembly defines the jurisdiction of the courts of common
pleas and their respective divisions. Ohio Constitution, Article IV, Sections 4(A) and (B).
R.C. 2301.03(A) establishes the general jurisdiction of the judges of the Franklin County
Court of Common Pleas, Division of Domestic Relations, as follows: "[T]he judges * * *
shall * * * exercise the same powers and jurisdiction * * * as other judges of the court of
No. 13AP-878                                                                                              5

common pleas of Franklin county." R.C. 2301.03(A) also grants exclusive authority to
judges of the domestic relations division in specified matters: "They shall have all the
powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the
Revised Code, all parentage proceedings under Chapter 3111. of the Revised Code over
which the juvenile court has jurisdiction, and all divorce, dissolution of marriage, legal
separation, and annulment cases shall be assigned to them." (Emphasis added.) The
granting of all powers in marriage-related cases to the domestic relations division limits
"the ability of other common pleas judges to preside over those cases." Pula v. Pula-
Branch, 129 Ohio St.3d 196, 2011-Ohio-2896, ¶ 6. See also Keen v. Keen, 157 Ohio App.3d
379, 2004-Ohio-2961, ¶ 12 (2d Dist.). However, "there is no limiting language preventing
domestic relations judges from having jurisdiction over other cases—they retain 'the same
powers and jurisdiction * * * as other judges of the court of common pleas.' " Pula at ¶ 6.1
        {¶ 10} Here, Lawton's complaint alleges that Howard committed fraudulent
actions, including failing to pay him money she owed pursuant to the trial court's order
and "a fraudulent sham marriage," and he alleges breach of contract for Howard's failure
to pay him for his support of her minor child. Although Lawton couches his complaint in
terms of fraud and breach of contract, in actuality, his complaint serves to contest the
prior judgment and decree of divorce issued by the domestic relations division of the
court of common pleas. Indeed, the complaint seems to directly assert this proposition by
stating: "Since the marriage has been proven fraudulent having impediment subsequent
to a divorce initiated by the defendant and closed by Ohio statute law voids the divorce
action case 06 DR 1051." (Complaint, 2.)
        {¶ 11} Insofar as Lawton's complaint raises claims for relief that modify the
judgment and decree of divorce issued by the domestic relations division of the common
pleas court, the trial court was without jurisdiction to address such claims. Id.
Accordingly, dismissal was proper under Civ.R. 12(B)(1).
        {¶ 12} Although concluding that dismissal was properly granted under Civ.R.
12(B)(1) ordinarily ends our analysis, we nevertheless consider whether dismissal was
proper under Civ.R. 12(B)(6). A motion to dismiss for failure to state a claim upon which

1Although the Supreme Court of Ohio in Pula examined the powers of the judges of the Cuyahoga County
Domestic Relations Court, pursuant to R.C. 2301.03(L)(1), the quoted language is identical to statutory text
providing the jurisdiction of the judges of the Franklin County Court of Common Pleas, Division of Domestic
Relations. Compare R.C. 2301.03(A) with 2301.03(L)(1).
No. 13AP-878                                                                                  6

relief can be granted under Civ.R. 12(B)(6) is procedural and tests the sufficiency of the
complaint. Washington Mut. Bank v. Beatley, 10th Dist. No. 06AP-1189, 2008-Ohio-
1679, ¶ 12. In order for a trial court to grant a motion to dismiss for failure to state a claim
upon which relief can be granted, it must appear beyond doubt from the complaint that
the plaintiff can prove no set of facts entitling him or her to recovery. O'Brien v. Univ.
Community Tenants Union, 42 Ohio St.2d 242 (1975), syllabus. "In contrast to the
resolution of a Civ.R. 12(B)(1) motion, a trial court may consider only the statements and
facts contained in the pleadings and may not consider or rely on evidence outside the
complaint when resolving a Civ.R. 12(B)(6) motion to dismiss." Washington Mut. Bank at
¶ 13. An appellate court reviews de novo the dismissal of a complaint under Civ.R.
12(B)(6). Id. at ¶ 12.
       {¶ 13} Here, Lawton states that he filed his complaint pursuant to R.C. 2305.09 for
a violation of R.C. 3103.03(D). R.C. 3103.03(D) provides that a person acting in good faith
who supplies an unemancipated, neglected, minor child with necessities may recover the
reasonable value for such necessities from the parent who neglected to support the minor
child. R.C. 2305.09 provides that actions for "relief on the ground of fraud" shall be
brought within four years after the accrual of the cause of action.
       {¶ 14} "Although Civ.R. 8(A)(1) states that a pleading setting forth a claim of relief
need contain only 'a short and plain statement of the claim showing that the party is
entitled to relief,' a 'heightened standard' of pleading is required when a party brings a
claim for fraud." West v. West, 10th Dist. No. 96APE11-1587 (Sept. 2, 1997), quoting Byrd
v. Faber, 57 Ohio St.3d 56, 61 (1991). Civ.R. 9(B) provides that "[i]n all averments of fraud
or mistake, the circumstances constituting fraud or mistake shall be stated with
particularity." Fraud contains the following elements: "(1) a representation (or
concealment of a fact when there is a duty to disclose) (2) that is material to the
transaction at hand, (3) made falsely, with knowledge of its falsity or with such utter
disregard and recklessness as to whether it is true or false that knowledge may be
inferred, and (4) with intent to mislead another into relying upon it, (5) justifiable
reliance, and (6) resulting injury proximately caused by the reliance." Volbers-Klarich v.
Middletown Mgt., Inc., 125 Ohio St.3d 494, 2010-Ohio-2057, ¶ 27.
       {¶ 15} Because Lawton's complaint was "vague and unintelligible" and it "failed to
allege any specific conduct on the part of the Defendant" giving rise to the alleged cause of
No. 13AP-878                                                                                               7

action, the trial court found that Lawton failed to comply with Civ.R. 9(B). (Oct. 3, 2013
Decision and Entry, 6-7.) After independently reviewing Howard's complaint, we agree
with the trial court that Howard has failed to state a claim for fraud with sufficient
particularity to satisfy the notice requirements of Civ.R. 9(B). See West. Additionally,
even assuming that the cause of action for the alleged fraud did not accrue until the
July 3, 2007 judgment of divorce, or even the September 28, 2007 letter Howard sent to
Lawton,2 Lawton's complaint would be outside the four-year limitation on actions for
fraud. As a result, Lawton could prove no set of facts entitling him to recovery. See
O'Brien at syllabus. Therefore, we find the trial court did not err in dismissing Lawton's
complaint under Civ.R. 12(B)(6).
           {¶ 16} Accordingly, we overrule Lawton's four assignments of error.
III. Motion for Sanctions
           {¶ 17} Finally, we address the motions Lawton filed during the pendency of this
appeal: (1) "Motion for Sanctions," and (2) a "Motion to Amend Sanctions." Lawton
appears to seek sanctions for Howard and Howard's attorney due to conduct related to
the present matter. Lawton's statements in support of his motions are largely
incomprehensible, and he fails to provide any cogent argument that would support the
granting of his motions. Consequently, his motions for sanctions are denied.
IV. Disposition
           {¶ 18} Having overruled Lawton's four assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                                         Judgment affirmed.
                                   BROWN and O'GRADY, JJ., concur.




2   At page 38 of Lawton's complaint, he seems to allege this is the date he first discovered the fraud.